                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America

     v.                                 2:19-cr-97
                                        Judge Morrison

Jennifer Riggs

                                 ORDER
     There   being   no   objections,   the   Court   hereby   adopts   the
Supplemental Report and Recommendation of the Magistrate Judge (ECF
No. 33) that the defendant’s guilty plea be accepted.           The Court
accepts the defendant’s plea of guilty to Count 1 of the Information,
and she is hereby adjudged guilty on this count.      The Court will defer
the decision of whether to accept the plea agreement until the
sentencing hearing.


Date: August 1, 2019               s\Sarah D. Morrison
                               Sarah D. Morrison
                               United States District Judge
